UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5286


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHARLES A. HARDEE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-01172-TLW-1)


Submitted:   August 26, 2011             Decided:   September 13, 2011


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. William N. Nettles, United States
Attorney, William E. Day, II, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles         A.    Hardee     pleaded     guilty    to     possession     of

child pornography, in violation of 18 U.S.C.A. § 2252A(a)(5)(B)

(West    2006       &    Supp.     2011),      and   the   district    court       sentenced

Hardee to 108 months of imprisonment.                            In a prior appeal, we

affirmed Hardee’s conviction but vacated and remanded to allow

the district court to more fully explain the reasons for the

chosen    sentence.            On      resentencing,       the    district    court    again

sentenced Hardee to 108 months of imprisonment and Hardee again

appeals.      Finding no error, we affirm.

              On appeal, Hardee argues that the district court again

failed to adequately explain its reasons for the sentence.                                 We

review    a    sentence          for    reasonableness,          applying    an    abuse   of

discretion standard.                 Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Layton, 564 F.3d 330, 335 (4th

Cir.), cert. denied, 130 S. Ct. 290 (2009).                            In so doing, we

examine       the        sentence       for     “significant        procedural       error,”

including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to   consider           the    [18      U.S.C.]      § 3553(a)       [(2006)]      factors,

selecting       a       sentence       based    on   clearly      erroneous       facts,   or

failing to adequately explain the chosen sentence.”                               Gall, 552

U.S. at 51.             Here, as Hardee requested a sentence outside the

advisory Guidelines range and the district court again sentenced

                                                 2
him    within   that    range,     we     review          this     issue    for    abuse       of

discretion.       See United States v. Lynn, 592 F.3d 572, 578-79

(4th     Cir.   2010)     (claim    for       failure         to    adequately          explain

sentence preserved if defendant argues for a sentence other than

that imposed).

            A    district       court     must        conduct       an     “individualized

assessment” of the particular facts of every sentence, whether

the    court    imposes    a     sentence         above,      below,       or    within     the

Guidelines range.         United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009).        In addition, “[w]here [the parties] present[]

nonfrivolous reasons for imposing a . . . sentence [outside the

advisory    Guidelines      range,]       .       .   .   a   district          judge    should

address the party’s arguments and explain why he has rejected

those    arguments.”       Id.     at   328       (internal        quotation       marks    and

citation omitted).          We have reviewed the record and conclude

that the district court complied with these obligations.                                    The

court thoroughly explained its reasons for imposing a sentence

within    the   advisory       Guidelines         range,      for    concluding         that    a

sentence at the high end of that range was appropriate, and for

rejecting each of Hardee’s sentencing arguments.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately           presented      in     the    materials



                                              3
before the court and argument would not aid in the decisional

process.

                                                     AFFIRMED




                              4